Case 4:13-cr-20468-TGB-MJH ECF No. 69, PageID.626 Filed 07/08/20 Page 1 of 9




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
_________________________________

UNITED STATE OF AMERICA,

                   Plaintiff,                      Case No. 13-20468
vs.                                                HON: TERRENCE G. BERG

LARRY MITCHELL,

                Defendant.
_________________________________

                      SUPPLEMENTAL MOTION IN SUPPORT
                         OF COMPASSIONATE RELEASE

       NOW COMES Larry Mitchell by counsel Douglas R. Mullkoff who

supplements Defendant’s pro se pleading as follows:

       Introduction.

       On November 15, 2013, Defendant pled guilty to possession with intent to

distribute cocaine base. On April 16, 2014, he was sentenced to serve 108 months.

       Mr. Mitchell suffers from Type 2 Diabetes, high blood Pressure and high

cholesterol. At the time of his sentencing, the presentence report (PSR) stated that

he was taking medication after being diagnosed with high blood pressure and

diabetes. The PSR showed his weight to be 210 pounds. At 5’10”, this results in a

biomass index score 30.1 placing him in the category of obese.

        Diabetes and hypertension are leading co-morbidities for COVID-19.

The American Association of Clinical Endocrinologists reports that “[r]ecent
                                         1
Case 4:13-cr-20468-TGB-MJH ECF No. 69, PageID.627 Filed 07/08/20 Page 2 of 9




studies have shown that of those hospitalized for severe coronavirus disease,

22.2% to 26.9% reported living with diabetes,” and “[d]iabetes and high glucose

levels are associated with increased complications, respiratory failure and mortality

in hospitalized patients with COVID-19.”1 The CDC recently reported that, of

those COVID-19 patients hospitalized who had underlying conditions, 50 percent

had hypertension.2 The risk to Mr. Mitchell’s life and health are serious.

    I.     ARGUMENT
           Individuals suffering from diabetes, and hypertension are among those at

    high-risk for severe illness from COIVD-19.3 4The compassionate release

    statute grants sentencing courts authority to reduce an otherwise final term of

    imprisonment for “extraordinary and compelling reasons.” 18 U.S.C. §

    3582(c)(1)(A)(i). The statute provides:

           (1) in any case--


1
 American Association of Clinical Endocrinologists, AACE Position Statement:
Coronavirus (COVID-19) and People with Diabetes (Updated March 18,
2020), https://bit.ly/2Y0vZV0

2
    Shikha Garg et al, Hospitalization Rates and Characteristics of Patients Hospitalized
     with Laboratory-Confirmed Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30,
     020, CDC (Apr. 8, 2020), https://bit.ly/2TYdVJR.
3
 See CDC, Groups at Higher Risk for Severe Illness, CDC
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.
4
 WHO, Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-
19) at 12, https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-
on- covid-19-final-report.pdf


                                               2
Case 4:13-cr-20468-TGB-MJH ECF No. 69, PageID.628 Filed 07/08/20 Page 3 of 9




              (A) the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has
       fully exhausted all administrative rights to appeal a failure of the
       Bureau of Prisons to bring a motion on the defendant’s behalf or
       the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that
       does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons warrant
       such a reduction; . . .
       *****

       and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission.
 18 U.S.C. § 3582(c)(1)(A).

       Thus, the statutory requirements for sentence reduction are that the court

 (1) find extraordinary and compelling reasons for the reduction; (2) consider

 the relevant sentencing factors under 18 U.S.C. § 3553(a); and (3) ensure any

 reduction is consistent with applicable policy statements.

       A.      The Court has Authority to Grant Relief. Mr. Mitchell
               Presented a Request for Compassionate Release to the
               Warden; and the Warden has Denied his Request.

       Mr. Mitchell asserts that he submitted a request for early release to the

 Warden of FCI Terre Haute. The request was apparently denied. 18 U.S.C. §

 3582(c)(1)(A) permits courts to consider compassionate-release motions

 brought by incarcerated defendants if one of two requirements is met. First,
                                         3
Case 4:13-cr-20468-TGB-MJH ECF No. 69, PageID.629 Filed 07/08/20 Page 4 of 9




 courts can consider such motions “after the defendant has fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a

 motion on the defendant's behalf.” Id. Second, courts can consider such motions

 after “the lapse of 30 days from the receipt of such a request by the warden of

 the defendant's facility.” Id. The earlier of these two dates controls. According

 to Mr. Mitchell the warden denied his request; thus the statute has been

 satisfied, and this Court may review the instant motion.

       B.     Mr. Mitchell’s Vulnerability to COVID-19 is an
              Extraordinary and Compelling Reason for an Immediate
              Sentence Reduction to Time Served

              1.     Extraordinary and Compelling Reasons

       The compassionate release statute does not expressly define or limit what

 constitutes an “extraordinary and compelling” reason for a sentence reduction.

 Black’s Law Dictionary, however, defines “extraordinary” as “[b]eyond what is

 usual, customary, regular, or common,” Black’s Law Dictionary (10th ed.

 2014). Its definition of “compelling need,” is one “so great that irreparable harm

 or injustice would result if [the relief] is not [granted].” Id. The present global

 pandemic is a quintessential extraordinary circumstance beyond what most

 Americans have experienced in their lifetime. The grave risk to Mr. Mitchell

 based on his significant health issues from continued incarceration provides an

 extraordinary and compelling reason for his immediate release.

                                           4
Case 4:13-cr-20468-TGB-MJH ECF No. 69, PageID.630 Filed 07/08/20 Page 5 of 9




     U.S.S.G. § 1B1.13, application Note 1, states, in part, extraordinary and

 compelling reasons exist when the defendant is suffering from a serious physical

 or medical condition. Mr. Mitchell is 43 years old, is suffering from type 2

 Diabetes and Hypertension, both of which are serious medical conditions. These

 conditions place him at a higher risk to both contract COVID-19, and an

 increased likelihood that severe illness or death will occur if he contracts

 COVID-19 while incarcerated. Because of this, he meets the standard for

 extraordinary and compelling reasons for release pursuant to 18 U.S.C. §

 3582(c)(1)(A) and U.S.S.G. § 1B1.13 cmt. n. 1.

       Assuming arguendo, the Court does not find extraordinary and compelling

 reasons exist as defined in the Sentencing Guidelines, the Court has the authority

 to find extraordinary and compelling reasons other than as expressly identified in

 commentary to U.S.S.G. § 1B1.13. In 28 U.S.C. § 994(t), Congress delegated to

 the Sentencing Commission authority to “describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the

 criteria to be applied and a list of specific examples.” The policy statement issued

 in exercise of that authority, U.S.S.G. § 1B1.13, has not been amended since

 November 2018, before the First Step Act was passed, and it still requires a

 motion filed by the BOP. For that reason, “a growing number of district courts

 have concluded the Commission lacks” a policy statement applicable to the post-


                                          5
Case 4:13-cr-20468-TGB-MJH ECF No. 69, PageID.631 Filed 07/08/20 Page 6 of 9




 First Step Act statute. United States v. Mondaca, No. 89-CR-0655 DMS, 2020

 WL 1029024 (S.D. Cal. Mar. 3, 2020); see also United States v. Brown, 411 F.

 Supp. 3d 446, 449 (S.D. Iowa 2019) (citing cases). In United States v. Cantu, the

 Court explained:

       Given the changes to the statute, the policy-statement provision
       that was previously applicable to 18 U.S.C. § 3582(c)(1)(A) no
       longer fits with the statute and thus does not comply with the
       congressional mandate that the policy statement must provide
       guidance on the appropriate use of sentence-modification
       provisions under § 3582.
 No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019).

       Accordingly, this Court has authority to consider whether the worsening

 global pandemic, combined with the other relevant circumstances in this case,

 present an extraordinary and compelling basis for a sentence reduction,

 regardless of whether it falls within one of the existing categories in § 1B1.13

 commentary.

       The COVID-19 pandemic is an unprecedented rapidly-expanding global

 health emergency that presents a serious medical risk to vulnerable prisoners,

 allowing the Court to find “extraordinary and compelling reasons” exist for

 release.

       FCI Terre Haute had 3 active coronavirus cases as of July 6, 2020. Only

 149 have been tested out of more than 1200 inmates.



                                         6
Case 4:13-cr-20468-TGB-MJH ECF No. 69, PageID.632 Filed 07/08/20 Page 7 of 9




      C.       Consideration of relevant 3553 (a) factors.

      (1) Nature and circumstances of offense and history and characteristics of

defendant. Larry Mitchell accepted responsibility for possessing crack cocaine

with intent to distribute. He was found responsible for between 112 and 196

grams of crack. He grew up in the north side of Flint in “the projects”. Both of his

parents used drugs and his mother died of an overdose when he was 29. At age 13

he began living with his grandmother who he stayed with until age 19. Until this

case, he had never been sentenced to prison. Mr. Mitchell has a projected release

date of July 8, 2021 (see Exhibit A). His inmate disciplinary record shows he has

only had 3 sanctioned incidents – all for relatively minor non-assaultive behavior

(see Exhibit B). Mr. Mitchell has completed multiple educational and vocational

programs offered by the Terre Haute FCI. (See Exhibit C). He has recently (May

27, 2020) been found to be low risk for recidivism (see Exhibit D). As stated

earlier, he is being treated for Diabetes Mellitus (type 2) and Hypertension (see

Exhibit E).

      (2)     Resentencing Mr. Mitchell to time served and supervised release

would still reflect the seriousness of the offense, promote respect for the law, and

provide just punishment. It would be sufficient to deter Defendant and others

from similar wrongdoing and protect the public. The length of incarceration

served to date has already provided Mr. Mitchell with needed educational,

vocational and medical care.
                                          7
Case 4:13-cr-20468-TGB-MJH ECF No. 69, PageID.633 Filed 07/08/20 Page 8 of 9




                                 CONCLUSION

      Defendant has a current projected release date of July 8, 2021. (See Exhibit

A). After taking into account the 3553 (a) factors and the medical conditions Mr.

Mitchell suffers from which make him highly vulnerable to COVID-19 death, this

Court should exercise its authority and resentence Mr. Mitchell to time served

and supervised release.

      Dated: 7/8/2020                         Respectfully submitted,

                                              /s/ Douglas R. Mullkoff
                                              Douglas R. Mullkoff
                                              Attorney for Defendant
                                              402 West Liberty
                                              Ann Arbor, Michigan 48103
                                              (734) 761-8585
                                              doug@kmhlaw.com
                                              (P33252)


                          CERTIFICATE OF SERVICE

STATE OF MICHIGAN   )
                    ) ss:
COUNTY OF WASHTENAW )

       I hereby certify that on the 8th day of July 2020, I electronically filed the
foregoing paper with the Clerk of the Court using the ECF system which will send
notification of such filing to the following: Christopher Rawsthorne at the U.S.
Attorneys Office.

Dated: 7/8/2020
                                              Respectfully submitted,

                                              /S/ Douglas R. Mullkoff
                                              Attorney for Defendant

                                          8
Case 4:13-cr-20468-TGB-MJH ECF No. 69, PageID.634 Filed 07/08/20 Page 9 of 9




                                         402 West Liberty
                                         Ann Arbor, Michigan 48103
                                         (734)761-8585
                                         doug@kmhlaw.com
                                         (P33252)




                                     9
